The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 05/06/2022, have been fully considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for determining”, and “means for transmitting”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means for” coupled with functional language  “determining”, and “transmitting”, without reciting sufficient structure to achieve the function.  Furthermore, the term “means for”  is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25-29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: e.g. Fig. 6; baseband processor 604, RF transceiver 622, ([0098-0102]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7, 10-17, 19, and  22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20140177585) in view of Hammarwall et al. (US 20110268058).

Regarding claim 1, Jang discloses a method of wireless communication by a user equipment (UE) (method of transmitting data by multiplexing a control channel signal to be transmitted on a control channel, with a physical uplink shared channel (PUSCH) in D2D communication; [0010]), the method comprising:
determining a first modulation and coding scheme (MCS) for control information on a sidelink channel based on spectral efficiency associated with transmission of data on the sidelink channel (scrambled signal is input to a modulation mapper 52 and is modulated into complex symbols using binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), or quadrature amplitude modulation (16QAM/64QAM); [0102].
channel coding is performed independently on CQI/PMI, RI, and ACK/NACK included in the control information to be transmitted on a PUSCH. Different coded symbols are allocated to transmit different types of control information; [0126].
number of transmission symbols of the UCI needs to be changed in consideration of the data to maintain the reception quality of the UCI. In this regard, in an LTE system, the number of symbols required to transmit the UCI is changed according to the spectral efficiency of the data transmitted on the PUSCH; [0167]); and
transmitting, on the sidelink channel, the control information with the first MCS, the control information being multiplexed with data (D2D device may transmit data by multiplexing a control channel signal to be transmitted on a control channel signal, with a physical uplink shared channel (PUSCH) in D2D communication; [0030]).
Jang does not expressly disclose the spectral efficiency being based on at least one of a number of information bits associated with the control information or a number of cyclic redundancy check (CRC) bits associated with the control information.
In an analogous art, Hammarwall discloses the spectral efficiency being based on at least one of a number of information bits associated with the control information or a number of cyclic redundancy check (CRC) bits associated with the control information (transmitter 100 may use the data payload of the multiple layers or codewords that will be used to transmit control codewords 120 (or a subset of such layers/codewords) to estimate the spectral efficiency currently supported by the multi-layer encoding scheme to be used; [0031].
the spectral efficiency of the control vector symbols 124 will be proportional to the spectral efficiency of user vector symbols 124. This result may be particularly useful when control codewords 120 are encoded using a similar level of spatial multiplexing as data codewords 122; [0037].
Using the minimum payload per layer to determine resource allocation provides the benefit of increased robustness as the spectral efficiency for control signaling is matched to the spectral efficiency of the weakest layer for user data transmission; [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teaching of Hammarwall in the system of Jang in order to reduce the overhead associated with transmitting control signaling by matching the allocation to the quality of the channel indicated by the payloads of the data codewords (Hammarwall; [0011]).

Regarding claim 2, the combination of Jang and Hammarwall, particularly Hammarwall discloses determining the spectral efficiency associated with the transmission of data based on one or more of the number of information bits, a number of resource elements to be used for the transmission of the data multiplexed with the control information, a total number of resource elements available for the transmission, or a modulation order associated with the transmission (transmitter 100 may use the data payload of the multiple layers or codewords that will be used to transmit control codewords 120 (or a subset of such layers/codewords) to estimate the spectral efficiency currently supported by the multi-layer encoding scheme to be used; [0031].
the spectral efficiency of the control vector symbols 124 will be proportional to the spectral efficiency of user vector symbols 124. This result may be particularly useful when control codewords 120 are encoded using a similar level of spatial multiplexing as data codewords 122; [0037].
Using the minimum payload per layer to determine resource allocation provides the benefit of increased robustness as the spectral efficiency for control signaling is matched to the spectral efficiency of the weakest layer for user data transmission; [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teaching of Hammarwall in the system of Jang in order to reduce the overhead associated with transmitting control signaling by matching the allocation to the quality of the channel indicated by the payloads of the data codewords (Hammarwall; [0011]).

Regarding claim 3, the combination of Jang and Hammarwall, particularly Jang discloses wherein a number of resource elements on which the control information is transmitted is limited based on a fraction α of the number of resource elements available for the transmission (hen a UE transmits CQI (or PMI) bits on a PUSCH, the number of REs for the CQI (or PMI) in each layer may be calculated according to Equation 1. Here, the number of REs for the CQI (or PMI) may be expressed as the number Q' of coded modulation symbols; [0170]).

Regarding claim 4, the combination of Jang and Hammarwall, particularly Jang discloses wherein the first MCS is determined based on one or more of an upper limit on a maximum coding rate, a modulation order, or a number of information bits associated with the transmission (A CQI is combined with data and mapped in a time-first manner to REs other than the REs to which an RI is mapped, using all constellation points at the same modulation order as the data. In the case of single user MIMO (SU-MIMO), the CQI is spread to one codeword and transmitted. For example, the CQI is transmitted in a codeword having a high MCS level between the two codewords. When the two codewords have the same MCS level, the CQI is transmitted in codeword 0; [00162]).

Regarding claim 5, the combination of Jang and Hammarwall, particularly Jang discloses wherein the determination of the first MCS is based on an offset β (the number of REs for the CQI (or PMI) may be expressed as the number Q' of coded modulation symbols. An offset value required to calculate the number of REs may be calculated using a channel state estimated from an RS or ACK/NACK information received from another device, be received from another device with which D2D communication is performed, or be received from a BS through higher layer signaling.
The following description is provided based on the CQI but is also applicable to the PMI.
Q ' = min ( ( O + L ) M sc PUSH - initial N symb PUSCH - initial .beta. offset PUSCH r = 0 C ( x ) - 1 K r ( x ) , M sc PUSCH N symb PUSCH - Q RI Q m ); [0170-0172]).

Regarding claim 7, the combination of Jang and Hammarwall, particularly Jang discloses determining the offset β (An offset value required to calculate the number of REs may be calculated using a channel state estimated from an RS or ACK/NACK information received from another device, be received from another device with which D2D communication is performed, or be received from a BS through higher layer signaling; [0171]).

Regarding claim 10, the combination of Jang and Hammarwall, particularly Jang discloses wherein the first MCS is determined based on at least one of information indicating correspondence between the spectral efficiency and the first MCS, a type of the data multiplexed with the control information for the transmission, a priority of the data, a quality of service (QoS) parameter associated with the data, or a second MCS with which the data is transmitted (when the data has a high spectral efficiency or high MCS level, a reception signal to noise ratio (SNR) per symbol is high. When a low spectral efficiency or low MCS level is used, the SNR is low. In this case, the number of transmission symbols of the UCI needs to be changed in consideration of the data to maintain the reception quality of the UCI. In this regard, in an LTE system, the number of symbols required to transmit the UCI is changed according to the spectral efficiency of the data transmitted on the PUSCH; [0167]).

Regarding claim 11, the combination of Jang and Hammarwall, particularly Jang discloses wherein the first MCS is different from a second MCS with which the data is transmitted (A CQI is combined with data and mapped in a time-first manner to REs other than the REs to which an RI is mapped, using all constellation points at the same modulation order as the data. In the case of single user MIMO (SU-MIMO), the CQI is spread to one codeword and transmitted. For example, the CQI is transmitted in a codeword having a high MCS level between the two codewords. When the two codewords have the same MCS level, the CQI is transmitted in codeword 0; [0162]).

Regarding claim 12, the combination of Jang and Hammarwall, particularly Jang discloses wherein a modulation order associated with the first MCS is fixed to quadrature-phase shift keying (QPSK) (When the number of REs for the CQI is determined as described above, the number of channel-coded bits of the CQI may be calculated in consideration of a modulation scheme. Q.sup.CQI is a total number of coded bits of the CQI and Q.sub.CQI=Q.sub.mQ'. Here, Q.sub.m is the number of bits per symbol according to a modulation order, 2 in QPSK, 4 in 16QAM, and 6 in 64QAM. Since resources for the RI are first allocated, the number of REs allocated to the RI is excluded. When the RI is not transmitted, Q.sub.RI=0; [0181]).

Regarding claim 13, the claim is interpreted and rejected for the reasons set forth in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the reasons set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the reasons set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the reasons set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the reasons set forth in claim 5.
Regarding claim 19, the claim is interpreted and rejected for the reasons set forth in claim 7.
Regarding claim 22, the claim is interpreted and rejected for the reasons set forth in claim 10.
Regarding claim 23, the claim is interpreted and rejected for the reasons set forth in claim 11.
Regarding claim 24, the claim is interpreted and rejected for the reasons set forth in claim 12.
Regarding claim 25, the claim is interpreted and rejected for the reasons set forth in claim 1.
Regarding claim 26, the claim is interpreted and rejected for the reasons set forth in claim 2.
Regarding claim 27, the claim is interpreted and rejected for the reasons set forth in claim 3.
Regarding claim 28, the claim is interpreted and rejected for the reasons set forth in claim 4.
Regarding claim 29, the claim is interpreted and rejected for the reasons set forth in claim 7.
Regarding claim 30, the claim is interpreted and rejected for the reasons set forth in claim 1.

Claims 6, 8-9, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Hammarwall and in view of Aris (US 20180167931).

Regarding claim 6, the combination of Jang and Hammarwall does not expressly disclose wherein the offset β is preconfigured in memory of the UE.
In an analogous art, Aris discloses wherein the offset β is preconfigured in memory of the UE (configuring to a UE, through higher layer signaling, a set of .beta..sub.offset.sup.PUSCH values for a respective UCI type and dynamically signaling .beta..sub.offset.sup.PUSCH value in an UL DCI format that schedules a PUSCH transmission. For example, a gNB can configure a UE by higher layer signaling a set of four .beta..sub.offset.sup.PUSCH values and a DCI format scheduling a PUSCH transmission from a UE can include a field of two bits to indicate a .beta..sub.offset.sup.PUSCH value from the set of four .beta..sub.offset.sup.PUSCH values; [0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teaching of Aris in the system of Jang and Hammarwall in order to apply power boosting to UCI transmissions when UCI is multiplexed on data code-blocks, as the UCI transmissions are distributed over all available PUSCH symbols (Aris; [0174]).

Regarding claim 8, the combination of Jang and Hammarwall does not expressly disclose wherein the offset β is determined based on at least one of a type of the data multiplexed with the control information for the transmission, a priority of the data, or a quality of service (QoS) parameter associated with the data.
In an analogous art, Aris discloses wherein the offset β is determined based on at least one of a type of the data multiplexed with the control information for the transmission, a priority of the data, or a quality of service (QoS) parameter associated with the data (a UE is configured different .beta..sub.offset.sup.PUSCH values for use in determining a number of coded modulation symbols for multiplexing a UCI type in a PUSCH for when the PUSCH conveys an initial transmission of a data TB and when the PUSCH conveys a retransmission of a data TB. For example, a UE can be configured a first .beta..sub.offset,0.sup.PUSCH value for multiplexing a respective UCI type in a PUSCH when the PUSCH conveys an initial data TB transmission and configured a second .beta..sub.offset,1.sup.PUSCH value for multiplexing a respective UCI type in a PUSCH when the PUSCH conveys a HARQ retransmission of a data TB. The second .beta..sub.offset,1.sup.PUSCH value can be same for all HARQ retransmissions even when incremental redundancy with a different redundancy version is used for each HARQ retransmission; [0124]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teaching of Aris in the system of Jang and Hammarwall in order to apply power boosting to UCI transmissions when UCI is multiplexed on data code-blocks, as the UCI transmissions are distributed over all available PUSCH symbols (Aris; [0174]).

Regarding claim 9, the combination of Jang and Hammarwall does not expressly disclose determining at least one of an upper bound or a lower bound associated with the offset β based on a configuration, wherein the offset β is determined to be inclusively within the at least one of the upper bound or the lower bound.
In an analogous art, Aris discloses determining at least one of an upper bound or a lower bound associated with the offset β based on a configuration, wherein the offset β is determined to be inclusively within the at least one of the upper bound or the lower bound (a UE can be configured a larger .beta..sub.offset.sup.PUSCH value for determining a number of coded modulation symbols for a UCI type when a multiplexing is in a PUSCH conveying a HARQ retransmission for a data TB than when the multiplexing is in a PUSCH conveying an initial transmission for a data TB; [0127].
gNB can configure a UE by higher layer signaling a set of four .beta..sub.offset.sup.PUSCH values and a DCI format scheduling a PUSCH transmission from a UE can include a field of two bits to indicate a .beta..sub.offset.sup.PUSCH value from the set of four .beta..sub.offset.sup.PUSCH values; [0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teaching of Aris in the system of Jang and Hammarwall in order to apply power boosting to UCI transmissions when UCI is multiplexed on data code-blocks, as the UCI transmissions are distributed over all available PUSCH symbols (Aris; [0174]).

Regarding claim 18, the claim is interpreted and rejected for the reasons set forth in claim 6.
Regarding claim 20, the claim is interpreted and rejected for the reasons set forth in claim 8.
Regarding claim 21, the claim is interpreted and rejected for the reasons set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelletier et al. (US 20130322276), “DEVICE-TO-DEVICE (D2D) LINK ADAPTATION.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413